DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  "base line" should be "base-line" and "patters" should be "patterns".  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  Grammatical error involving use of “wherein”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  Grammatical error involving use of “wherein”. Examiner will read as if “wherein” should be “further comprising”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  “intensity values” should be “the intensity values”.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  “assign” should be “assigning”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation " the environmental condition light" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Also regarding claim 12, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 18 recites the limitation " the single numerical value " in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White (Rules of thumb to catch more fish, USA Today, 16 July 2015) in view of Haymart et al. (US 20110213515 A1), hereinafter “Haymart”.

	Regarding Claim 1, White teaches a method for providing an adjusted active fish depth range based on a set of variable environmental conditions, the method comprising: 
gathering input data relating to the set of variable environmental conditions (White p. 1, para. 4-5, Water temperature and clarity are the determining factors. Fish do not like the sun's rays, so the critical point is the deepest point the sun's rays reach. When the day is cloudy, or when the wind breaks the surface, the fish are going to be in more shallow water.; observations pertaining to variable environmental conditions such as water temperature, wind, cloud cover, sunlight, water clarity); 
assigning a classification to each environmental condition based upon the input data associated with that environmental condition (White p. 1, para. 5, the sun's rays are less direct at dawn or at dusk than they are during the day. That is why some fish are close to shore at night; classification of environmental conditions, e.g., water cooler or warmer (not cooler), weather windy or calm (not windy), weather cloudy or clear (not cloudy), sunlight indirect or direct, water cloudy or clear (not cloudy)); 
producing an intensity value for each environmental condition based on the classification assigned to that environmental condition (using what is known from White, is the water cooler or warmer (0 or 1), is it cloudy or clear (0 or 1), is it windy or calm (0 or 1), is the sunlight indirect or direct (0 or 1), is the water cloudy or clear (0 or 1); also see MPEP 2141.03 I. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."[…] Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."); 
combining the intensity values to produce a numerical intensity score (using what is known from White, take factors into account to determine , i.e. a water cooler (0), weather cloudy (0), windy (0), indirect sunlight (0), water cloudy (0) will give a total score of 0 and indicate fish in shallower water; additionally or in the alternative, one of ordinary skill in the art would conclude that all 0’s means that 100% of the factors considered indicate fish in shallower water; also see MPEP 2141.03 I. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."[…] Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."); 
determining a depth adjustment based upon the numerical intensity score (White p. 1, para. 5, You can see why it would be wrong to say 10 to 15 feet is always the right depth. Note the factors listed in the example above are used to determine fish depth above or below what’s expected from a range of much shallower (total score of 0) to much deeper (total score of 5) than expected). 
White is not relied upon to teach adjusting a species-specific baseline active fish depth range based upon the depth adjustment to produce an adjusted active fish depth range; and 
outputting, to a user interface, the adjusted active fish depth range.
Haymart is directed to receiving, at a computing device, a search request that includes one or more search criteria for a body of water, and predicting location of the fish species within the body of water.
Haymart teaches adjusting a species-specific baseline active fish depth range based upon the depth adjustment to produce an adjusted active fish depth range (Haymart [0025] built-in parameters can be based on established habitat preferences for the fish species along with known daily and seasonal migration patterns, reactions to certain weather conditions, etc. Based on the user inputs and built-in parameters, the system identifies areas of the body of water most likely to have high fish densities of the specified fish. For example, largemouth bass prefer habitats with vegetation or some other form of cover, they are rarely found deeper than 50 feet, and they are known to come into shallower water (3-10 feet for example) to spawn in the spring by following sharp sloped points.); and 
outputting, to a user interface, the adjusted active fish depth range (Haymart [0037] If it is determined in operation 110 that there is at least one match, the one or more matching locations on the body of water are identified and displayed to the user on an interactive map of the body of water in an operation 120. In an alternative embodiment, the one or more matching locations on the body of water may also be presented as a list or table, and identified with longitudinal and latitudinal coordinates or any other coordinates known to those of skill in the art. In one embodiment, the one or more matching locations can be identified by brightly colored (e.g., red, orange, etc.) dots, lines, or shaded areas on the interactive map of the body of water. The user can then use a pointer to select one of the identified locations to obtain specific information regarding that location.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify White in view of Haymart, to explicitly teach adjusting a species-specific baseline active fish depth range based upon the depth adjustment to produce an adjusted active fish depth range; and 
outputting, to a user interface, the adjusted active fish depth range, by recognizing that electronic fish finders take many criteria into account when predicting and displaying locations of different species of fish (Haymart [0037]).

Regarding Claim 2, White in view of Haymart (as stated above) further teaches selecting the base line active fish depth range based upon at least one of the species of fish of interest, time of year, and seasonal movement patters of fish (White p. 1, para. 5, You can see why it would be wrong to say 10 to 15 feet is always the right depth. Note White is meant to determine how conditions may influence fish to move away from their expected depth; also see Haymart [0025] built-in parameters can be based on established habitat preferences for the fish species along with known daily and seasonal migration patterns, reactions to certain weather conditions, etc. Based on the user inputs and built-in parameters, the system identifies areas of the body of water most likely to have high fish densities of the specified fish. For example, largemouth bass prefer habitats with vegetation or some other form of cover, they are rarely found deeper than 50 feet, and they are known to come into shallower water (3-10 feet for example) to spawn in the spring by following sharp sloped points.).

Regarding Claim 3, White in view of Haymart (as stated above) further teaches wherein the environmental conditions include two or more of: light; wind; water temperature; baseline water clarity; temporal water clarity; weather pattern; water flow; and water level (White p. 1, para. 4-5, Water temperature and clarity are the determining factors. Fish do not like the sun's rays, so the critical point is the deepest point the sun's rays reach. When the day is cloudy, or when the wind breaks the surface, the fish are going to be in more shallow water.).

Regarding Claim 4, White in view of Haymart (as stated above) does not teach wherein gathering input data includes: performing data fetch using an application program interface (API); and presenting to a user, through a user interface, a questionnaire for the user to provide input data.
However, Haymart teaches wherein gathering input data includes: performing data fetch using an application program interface (API); and 
presenting to a user, through a user interface, a questionnaire for the user to provide input data (Haymart [0023] In an operation 100, a search request is received by the system through the user interface. In one embodiment, a desired body of water may be selected by the user prior to submitting the search request. In an alternative embodiment, the search request can include an identification of the body of water that the user would like to search.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify White in view of Haymart (as stated above), further in view of Haymart to teach wherein gathering input data includes: performing data fetch using an application program interface (API); and 
presenting to a user, through a user interface, a questionnaire for the user to provide input data, to allow a user to specify where and what the user is looking for (Haymart [0023-0025]).

Regarding Claim 5, White in view of Haymart (as stated above) further does not teach providing a fishing recommendation based on one of the intensity values.
However, Haymart further teaches providing a fishing recommendation based on one of the intensity values (Haymart [0038] In an operation 125, the system provides fishing tips to the user based on the search request. If the search request was a fish search request, the fishing tips may be specific to the species of fish identified in the fish search request. Alternatively, the fishing tips may be general fishing tips specific to any type of fish. Fishing tips may also be provided in response to a custom search request in which no specific fish species was designated by the user. Fishing tips can include, but are not limited to, the types of structure that fish may be near, type(s) of live bait to use for fishing, type(s) of artificial bait to use for fishing, and/or the way(s) to present the bait to fish.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify White in view of Haymart (as stated above), further in view of Haymart to teach providing a fishing recommendation based on one of the intensity values to provide fishing tips to the user based on the search request (Haymart [0038]).

Regarding Claim 6, White in view of Haymart (as stated above) does not teach providing a fishing recommendation based on a combination of at least two of the intensity values.
However, Haymart further teaches providing a fishing recommendation based on a combination of at least two of the intensity values (Haymart [0038] In an operation 125, the system provides fishing tips to the user based on the search request. If the search request was a fish search request, the fishing tips may be specific to the species of fish identified in the fish search request. Alternatively, the fishing tips may be general fishing tips specific to any type of fish. Fishing tips may also be provided in response to a custom search request in which no specific fish species was designated by the user. Fishing tips can include, but are not limited to, the types of structure that fish may be near, type(s) of live bait to use for fishing, type(s) of artificial bait to use for fishing, and/or the way(s) to present the bait to fish.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify White in view of Haymart (as stated above), further in view of Haymart to teach providing a fishing recommendation based on a combination of at least two of the intensity values to provide fishing tips to the user based on the search request (Haymart [0038] also note that as stated above, multiple criteria are taken into account when predicting the location of fish).

Regarding Claim 7, White in view of Haymart (as stated above) further teaches wherein the fishing recommendation is a lure recommendation (Haymart [0038] Fishing tips can include, but are not limited to, the types of structure that fish may be near, type(s) of live bait to use for fishing, type(s) of artificial bait to use for fishing, and/or the way(s) to present the bait to fish.).

Regarding Claim 8, White in view of Haymart (as stated above) further teaches wherein the fishing recommendation is a lure change (Haymart [0038] Fishing tips can include, but are not limited to, the types of structure that fish may be near, type(s) of live bait to use for fishing, type(s) of artificial bait to use for fishing, and/or the way(s) to present the bait to fish. Note that recommending a bait different from what is used is considered a lure change).

Regarding Claim 9, White in view of Haymart (as stated above) further teaches deriving intensity values for light, wind, temporal water clarity, weather pattern, water level rising, water level stable, and water level falling (White p. 1, para. 4-5, Water temperature and clarity are the determining factors. Fish do not like the sun's rays, so the critical point is the deepest point the sun's rays reach. When the day is cloudy, or when the wind breaks the surface, the fish are going to be in more shallow water.).

Regarding Claim 10, White in view of Haymart (as stated above) further teaches deriving intensity values for water temperature, baseline water clarity, and water flow based on user questionnaire data (Haymart [0023] In an operation 100, a search request is received by the system through the user interface. In one embodiment, a desired body of water may be selected by the user prior to submitting the search request. In an alternative embodiment, the search request can include an identification of the body of water that the user would like to search. The body of water can be displayed to the user as an interactive map, which is described in more detail below. The interactive map can be accessible to the user prior to submission of any search request. As such, the user can view and explore the body of water to identify areas of interest without entering a search request. In an illustrative embodiment, the interactive map can be formed by an overlay of one or map layers. Illustrative map layers can include, but are not limited to, a depth layer, a slope layer, a points of interest layer (e.g., boat docks, boat ramps, buoys, beaches, etc.), an aspect layer, a location coordinates layer, a bottom structure layer, a bottom substrate layer (e.g., mud, sand, gravel, boulders, etc.), a sunlight exposure layer, a bottom cover layer (e.g., weeds, standing timber, stumps, artificial reefs, etc.), etc. A layer may also be used to illustrate roads and other bodies of water that are in proximity to the body of water of interest. The various layers and their uses are described in more detail below.).

Regarding Claim 11, White in view of Haymart (as stated above) further teaches wherein each environmental condition has at least two possible classifications based on input data (White p. 1, para. 4-5, Water temperature and clarity are the determining factors. Fish do not like the sun's rays, so the critical point is the deepest point the sun's rays reach. When the day is cloudy, or when the wind breaks the surface, the fish are going to be in more shallow water. Note, using what is known from White, is the water cold or warm (0 or 1), is it cloudy or clear (0 or 1), is it windy or calm (0 or 1), is the sunlight indirect or direct (0 or 1)).

Regarding Claim 12, White in view of Haymart (as stated above) further teaches wherein the environmental condition light has classifications night, dawn/dusk, cloudy, partly cloudy, clear sky, etc. (White p. 1, para. 4-5, Water temperature and clarity are the determining factors. Fish do not like the sun's rays, so the critical point is the deepest point the sun's rays reach. When the day is cloudy, or when the wind breaks the surface, the fish are going to be in more shallow water.).

Regarding Claim 13, White in view of Haymart (as stated above) does not teach determining user location based on GPS data; and fetching weather data associated with the user location.
However, Haymart further teaches determining user location based on GPS data (Haymart [0021] The system allows the user to view, navigate, and electronically search data files and has built-in data parameters pertaining to well-established fish habitat preferences and migration patterns. The system also includes an integrated fishing log, the ability to customize maps, the ability to export selected areas to a global positioning system (GPS) device, and the ability to track an angler's current position in real-time if the angler's computer device is connected to a GPS receiver.); and 
fetching weather data associated with the user location (Haymart [0024] The fish search request can also include a season of the year that the user plans to fish, a date that the user plans to fish, a time of day that the user plans to fish, and current or predicted weather conditions for the time when the user plans to fish […] the system may automatically identify current or predicted weather conditions by accessing a weather database that includes current and/or forecasted information for the body of water. The system may also utilize historic weather information from one or more years past to predict water conditions for a given date/season.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify White in view of Haymart (as stated above), further in view of Haymart to teach determining user location based on GPS data; and fetching weather data associated with the user location to provide to ensure the data and other entries are accurate for the location of interest (Haymart [0046]).

Regarding Claim 14, White in view of Haymart (as stated above) does not teach wherein intensity values include positive integers, negative integers, and zero.
However, as shown in the examples of claim 1 above, the intensity values are meant to assign relative values to conditions. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that various conditions would need their own relative values in order properly implement them into a computer, using integers over Boolean values or natural numbers, which are mere just positive integers, only changes the scale of the numerical intensity, but does not change the final result, or meaning of that numerical intensity (See MPEP 2141.03 I. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."[…] Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ.").

Regarding Claim 15, White in view of Haymart (as stated above) further teaches wherein assigning a classification includes assign one of a plurality of weather pattern classifications based on upon temperature data (Haymart [0024] The weather conditions can include air temperature, cloud conditions, the amount of wind, precipitation, etc.).

Regarding Claim 17, White in view of Haymart (as stated above) further teaches outputting, through the user interface, a message indicating the weather pattern classification currently present (Haymart [0024] The fish search request can also include a season of the year that the user plans to fish, a date that the user plans to fish, a time of day that the user plans to fish, and current or predicted weather conditions for the time when the user plans to fish […] the system may automatically identify current or predicted weather conditions by accessing a weather database that includes current and/or forecasted information for the body of water. The system may also utilize historic weather information from one or more years past to predict water conditions for a given date/season.).

Regarding Claim 18, White teaches gather input data relating to the set of variable environmental conditions through the user interface and the communication system (White p. 1, para. 4-5, Water temperature and clarity are the determining factors. Fish do not like the sun's rays, so the critical point is the deepest point the sun's rays reach. When the day is cloudy, or when the wind breaks the surface, the fish are going to be in more shallow water.; observations pertaining to variable environmental conditions such as water temperature, wind, cloud cover, sunlight, water clarity); 
assign a classification of each environmental condition based upon the input data associated with that environmental condition (White p. 1, para. 5, the sun's rays are less direct at dawn or at dusk than they are during the day. That is why some fish are close to shore at night; classification of environmental conditions, e.g., water cooler or warmer (not cooler), weather windy or calm (not windy), weather cloudy or clear (not cloudy), sunlight indirect or direct, water cloudy or clear (not cloudy)); 
produce an intensity value for each environmental condition based on the classification assigned to that environmental condition (using what is known from White, is the water cooler or warmer (0 or 1), is it cloudy or clear (0 or 1), is it windy or calm (0 or 1), is the sunlight indirect or direct (0 or 1), is the water cloudy or clear (0 or 1); also see MPEP 2141.03 I. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."[…] Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."); 
combine the intensity values to produce a numerical intensity score (using what is known from White, take factors into account to determine , i.e. a water cooler (0), weather cloudy (0), windy (0), indirect sunlight (0), water cloudy (0) will give a total score of 0 and indicate fish in shallower water; additionally or in the alternative, one of ordinary skill in the art would conclude that all 0’s means that 100% of the factors considered indicate fish in shallower water; also see MPEP 2141.03 I. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."[…] Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."); 
determine a depth adjustment based upon the single numerical value (White p. 1, para. 5, You can see why it would be wrong to say 10 to 15 feet is always the right depth. Note the factors listed in the example above are used to determine fish depth above or below what’s expected from a range of much shallower (total score of 0) to much deeper (total score of 5) than expected);
White is not relied upon to teach a user interface through which a user can provide inputs relating to one or more of the set of variable environmental conditions, and through which outputs can be delivered to the user; 
a communication system through which inputs relating to one or more of the set of variable environmental conditions can be obtained from Internet sources; 
a system memory that stores active fish depth range code including a depth adjustment module; and 
a hardware processor that is configured to execute the active fish depth range code;
adjust a baseline active fish depth range based upon the depth adjustment to produce an adjusted active fish depth range; and 
output, to the user interface, the adjusted active fish depth range.
Haymart teaches a user interface through which a user can provide inputs relating to one or more of the set of variable environmental conditions, and through which outputs can be delivered to the user (Haymart [0067] Display 520, which can be any display known to those of skill in the art, allows an operator to view and interact with the interactive map and user interface of the system; see Fig. 5 520); 
a communication system through which inputs relating to one or more of the set of variable environmental conditions can be obtained from Internet sources (Haymart [0067] Transceiver 415 can be used to transmit and receive data from remote sources, such as a navigational system of a boat. In one embodiment, transceiver 515 is configured to receive instructions for implementing operation described herein from a remote location such as a server; see Fig. 5 515); 
a system memory that stores active fish depth range code including a depth adjustment module (Haymart [0067] Memory 505 can be any type of computer memory known to those of skill in the art. In an illustrative embodiment, memory 505 can store the system in the form of computer-readable instructions that, when executed, cause any of the operations described herein to be performed.; see Fig. 5 505); and 
a hardware processor that is configured to execute the active fish depth range code (Haymart [0067] Processor 510, which can be any type of processor known to those of skill in the art, can be configured to execute the computer-readable instructions stored in memory 505.; see Fig. 5 510);
adjust a baseline active fish depth range based upon the depth adjustment to produce an adjusted active fish depth range (Haymart [0025] built-in parameters can be based on established habitat preferences for the fish species along with known daily and seasonal migration patterns, reactions to certain weather conditions, etc. Based on the user inputs and built-in parameters, the system identifies areas of the body of water most likely to have high fish densities of the specified fish. For example, largemouth bass prefer habitats with vegetation or some other form of cover, they are rarely found deeper than 50 feet, and they are known to come into shallower water (3-10 feet for example) to spawn in the spring by following sharp sloped points.); and 
output, to the user interface, the adjusted active fish depth range (Haymart [0037] If it is determined in operation 110 that there is at least one match, the one or more matching locations on the body of water are identified and displayed to the user on an interactive map of the body of water in an operation 120. In an alternative embodiment, the one or more matching locations on the body of water may also be presented as a list or table, and identified with longitudinal and latitudinal coordinates or any other coordinates known to those of skill in the art. In one embodiment, the one or more matching locations can be identified by brightly colored (e.g., red, orange, etc.) dots, lines, or shaded areas on the interactive map of the body of water. The user can then use a pointer to select one of the identified locations to obtain specific information regarding that location.).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify White in view of Haymart to teach explicitly teach a user interface through which a user can provide inputs relating to one or more of the set of variable environmental conditions, and through which outputs can be delivered to the user; 
a communication system through which inputs relating to one or more of the set of variable environmental conditions can be obtained from Internet sources; 
a system memory that stores active fish depth range code including a depth adjustment module; and 
a hardware processor that is configured to execute the active fish depth range code;
adjust a baseline active fish depth range based upon the depth adjustment to produce an adjusted active fish depth range; and 
output, to the user interface, the adjusted active fish depth range, because electronically keeping track of all the variables that may influence fish location, will ease the difficult task of finding fish within a body of water (Haymart [0003]). 

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Haymart (as stated above), further in view of Sampe (Fishing & Weather, Learning How To Fish, The Wayback Machine, 4 Dec. 2019, Fishing & Weather - Learning How To Fish (archive.org)).

Regarding Claim 16, White in view of Haymart (as stated above) does not teach wherein the plurality of weather pattern classifications include: cooling frontal, warming frontal, stable, minor cold front, cold front, and major cold front.
Sampe teaches wherein the plurality of weather pattern classifications include: cooling frontal, warming frontal, stable, minor cold front, cold front, and major cold front (Sampe p. 2, para. 1, When a warm front passes, pressure still tends to fall as the warm front is often out ahead of the low, meanwhile, when a cold front passes, pressure tends to rise because the low center has already passed, and high pressure is building. Understanding a front's make up and the weather they bring is key to predicting weather events. Also see following sections: “Cold Fronts”, “Warm Fronts”, and “Stationary Fronts”).
It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the instant application, to modify White in view of Haymart (as stated above), further in view of Sampe to teach wherein the plurality of weather pattern classifications include: cooling frontal, warming frontal, stable, minor cold front, cold front, and major cold front, because changes in temperature, and subsequently pressure, which cause different fronts, are known to impact the locations of different fish species (Sampe p. 1, para. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snyder (US 20180059230 A1) discloses Systems And Associated Methods For Generating A Fish Activity Report Based On Aggregated Marine Data.
Terao et al. (JP 2004192231 A) discloses Fishing Ground Forecast Information Service Method And Service System.
Yuan et al. (CN 109902761 A) discloses A Fishing Condition Prediction Method Based On Fusion And Marine Environmental Factor On Deep Learning.
Draeger (CA 2860278 A1) discloses Real-Time Fishing Conditions Optimization Software And Information Mapping, Management And Visualization System.
Chen et al. (CN 106443686 A) discloses a Sonar Fish Detection System.
Iiyama et al. (Fishing Spot Prediction by Sea Temperature Pattern Learning, Conference: 2018 OCEANS - MTS/IEEE Kobe Techno-Ocean (OTO), May 2018, DOI:10.1109/OCEANSKOBE.2018.8559299) discloses Fishing Spot Prediction by Sea Temperature Pattern Learning.
Marini et al. (Tracking Fish Abundance by Underwater Image Recognition. Sci Rep. 2018 Sep 13;8(1):13748. doi: 10.1038/s41598-018-32089-8. PMID: 30213999; PMCID: PMC6137190) discloses Tracking Fish Abundance by Underwater Image Recognition.
Papadakis et al. (Sub-second analysis of fish behavior using a novel computer-vision system, Aquacultural Engineering, Volume 62, 2014, Pages 36-41, ISSN 0144-8609, https://doi.org/10.1016/j.aquaeng.2014.06.003.) discloses Sub-second analysis of fish behavior.
Bruneel et al. (Implications of movement for species distribution models - Rethinking environmental data tools, Science of The Total Environment, Volumes 628–629, 2018, Pages 893-905, ISSN 0048-9697, https://doi.org/10.1016/j.scitotenv.2018.02.026.) discloses Implications of movement for species distribution models.
Klemas ("Advances in fisheries applications of remote sensing," 2014 IEEE/OES Baltic International Symposium (BALTIC), 2014, pp. 1-21, doi: 10.1109/BALTIC.2014.6887836) discloses Advances in fisheries applications of remote sensing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/23/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863